Citation Nr: 1600237	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to March 11, 2004 for the award of service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983 and from August 1988 to October 1991.  This included deployment to Southwest Asia from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO granted service connection for posttraumatic stress disorder (PTSD), and assigned a 70 percent initial evaluation effective November 9, 2009.  

The Veteran initiated an appeal of that rating decision for both the initial 70 percent rating and November 2009 effective date.  During the pendency of the appeal, the RO issued a September 2011 rating decision increasing that initial evaluation to 100 percent, constituting a full grant of the benefits sought on appeal with regard to the issue of an increased initial evaluation.  The Veteran continued his appeal for an earlier effective date with a November 2011 substantive appeal.  

In April 2014, the Board granted an effective date of March 11, 2004.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.  



FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for an acquired psychiatric issue was received by VA on March 11, 2004; no prior claim was received by the RO.

2.  In November 2004, in connection with the Veteran's initial claim of entitlement to service connection for PTSD, the Veteran provided sufficient information to permit a meaningful inquiry of the service department to corroborate an alleged stressor.

3.  Service department records received in March 2010, in the form of a report from the U.S. Army & Joint Services Records Research Center (JSRRC), in part, formed the basis of the grant of service connection for PTSD in the February 2011 rating decision on appeal.


CONCLUSION OF LAW

The criteria for an earlier effective for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-94; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Although the VCAA applies to the Veteran's claims for earlier effective dates, the issue on appeal stems from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, the Veteran has received all required notice in this case for the effective date issues, such that there is no error in the content or timing of VCAA notice.  Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should See not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran. 

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Resolution of this issue ultimately turns on when the Veteran filed his initial claim for service connection, so no retroactive VA medical opinion is needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. 
§ 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  In cases of reopened claims for service connection, the effective date is also the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2015).  However, the regulations allow for the assignment of retroactive benefits when the new and material evidence in question consists of newly identified or associated service department records.  

When VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1) (2015).  Reports or records from the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63, 65-66 (2008).  Such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2015).  

An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2015).  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Although VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (noting that an informal claim must identify the benefit sought); Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the Board is not required to anticipate a claim where no intention to raise it was expressed).  A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences. Clemons, 23 Vet. App. at 4-5.

The procedural history of this case is pertinent.  In 2001, the Veteran filed a claim for bilateral; hearing loss.  In a May 2002 statement, the Veteran reported that he served in the Persian Gulf War and that he noticed his health began to decline about 18 months post-service discharge.  Included in that decline was hearing loss, back spasms, blurry eyesight, nerves began bothering the steadiness of his hands, and feet problems.  At that time, the record contained no medical records indicating any psychiatric complaints, treatment, or diagnoses.  

In a June 2002 rating decision, the RO denied service connection for hearing loss and tinnitus.  In an April 2003 statement, the Veteran requested his file in regards to his hearing loss claim.  In a statement received in June 2003, the Veteran reported hearing loss and ringing in his hears.  A buddy statement submitted that same month corroborated the presence of hearing loss.  A June 2003 VA examination was conducted.  At that examination, the Veteran reported exposure to combat fire while in the Persian Gulf.  In an August 2003 submission, the Veteran again noted his hearing loss but also noted bouts of depression due to his inability to find a job.  In September 2003, another buddy statement was submitted indicating the Veteran had difficulty hearing.  

In a December 2003 rating decision, the issue of unsteady nerves of the hands was deferred.  In a March 2004 statement, the Veteran reported back pain, blurred vision, unsteady nerves, and feet pain since returning from the Gulf War.  The Veteran's sister stated that since the war, the Veteran was very nervous, yells in his sleep, is not as active as he used to.  She stated that she felt the Gulf War affected her brother mentally.  In an April 2004 rating decision, the RO denied service connection for unsteady nerves.  The Veteran did not file an appeal.

A June 2004 admission report noted the Veteran was hospitalized in the psychiatry unit for four days that month.  July 2004 VA records noted diagnoses of depression and rule out PTSD.  In an August 2004 statement, the Veteran filed an informal claim for PTSD.  An October 2004 VA record noted the Veteran was admitted to the domiciliary in August 2004 and the expected date of discharge was in February 2005.  The Veteran had been referred for the Men's PTSD group.  The diagnoses included depression and PTSD.  Not until a November 2004 statement, did the Veteran provide any stressor related to a psychiatric disorder.  That statement provided not only his unit information, but the alleged circumstances that caused his PTSD, including firefights and death.  In May 2005, the Veteran provided additional information regarding his stressors.  

In an October 2005 rating decision, the RO denied service connection for PTSD, finding that his stressors were unverified.  The Veteran filed an appeal that was perfected in July 2006.  In a February 2008 rating decision, the Board denied service connection for PTSD.  

The Veteran filed a claim to reopen in November 2009.  The RO declined to reopen the claim for service connection in a January 2010 rating decision.  The Veteran appealed and in March 2010, the Veteran's attorney submitted a response from the JSRRC corroborating the Veteran's stressors.  In March 2010, the JSRRC provided a history of the 2nd Armored Cavalry Regiment (ACR) from 1990 to 1991.  After a VA examination, the RO granted service connection in a February 2011 rating decision granted, effective November 9, 2009.  

The Veteran appealed both the evaluation and the effective date of the grant of service connection.  In a September 2011 rating decision, the RO granted a 100 percent evaluation.  The RO issued a statement of the case regarding the effective date of the grant of service connection and the Veteran perfected his appeal.

In an April 2014 decision, the Board found that the claim for service connection should have been reconsidered rather than reopened and granted.  The Board's conclusion rested upon the finding that the unit records provided in the March 2010 JSRRC response were of the type falling within the definition of 38 C.F.R. § 3.156(c)(1), that the Veteran had provided sufficient information for VA to identify and obtain the records from the JSRRC in connection with the March 2004 claim, and that the February 2011 award of service connection for PTSD was based at least in part on the newly-submitted JSRRC records.  Thus, in that decision, the Board assigned an effective date of March 11, 2004.  

As noted above, the Veteran appealed this decision and requests an earlier effective date.  The JMR determined that the Board failed to consider whether the Veteran's May 2002 submission was a claim for PTSD or psychiatric disorder under the guidance of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A recent affidavit from the Veteran alleges that he began to experience PTSD symptoms shortly after discharge, including depression, anxiety with shaky hands, nightmares, flashbacks, and hypervigilance.  He stated that he did not know he had a psychiatric disability at that time, but that his nerve problems were referring to those symptoms.  

The Board finds that there was no claim for a psychiatric disorder prior to March 2004.  Although the Veteran noted his nerves, the exact quote was "[m]y nerves has started to bother the steadiness within in my hands."  Even resolving all doubt in favor of the Veteran, this does not indicate to VA that the Veteran was experiencing psychiatric symptoms.  See Clemons, 23 Vet. App. at 4-5.  Rather, this indicates that the Veteran was experience a neurological condition, such that his hands were shaking.  Although a September 2003 statement noted recurring bouts of depression, the Veteran stated that this was due to his inability to obtain a job.  This also does not indicate a claim.  These statements either do not identify a psychiatric disorder or do not link it to service, thus indicating the intent to apply for a VA benefit.  See 38 C.F.R. § 3.155(a).  

The Veteran's attorney asserts that the 2002 statement is the claim to which the later statements asserting psychiatric symptoms relate.  But the RO separately developed and denied unsteady nerves and the Veteran separately filed a later claim for PTSD, indicating the Veteran knew how to differentiate between neurological and psychiatric symptoms.  Furthermore, the Veteran's attorney argues that this was an informal claim as it noted psychiatric symptoms "by referring to bad 'nerves' and being nervous."  But the 2002 statement did not indicate any such symptoms; rather, it noted an unsteadiness of the hands.  Despite the Veteran's recent affidavit, none of these psychiatric symptoms were related to VA and it could not have deduced that this was a claim for a psychiatric disorder.  The statement did not mention depression, nightmares, anxiety, flashbacks, or any other symptom.  Even considering the benefit of the doubt, the 2002 statement was not a claim for a psychiatric disorder and did not assert psychiatric symptoms.  Accordingly, an effective date prior to March 11, 2004 for the grant of service connection for PTSD is denied.  See 38 C.F.R. §§ 3.156, 3.400.


ORDER

An effective date prior to March 11, 2004, for the award of service connection for PTSD is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


